Chembio Diagnostics Reports Third Quarter 2012 Financial Results Expects Record Revenue and Continued Profitability for the Fourth Quarter and Full Year Conference Call Begins at 10:00 a.m. Eastern Time Today MEDFORD, N.Y. (November 13, 2012) – Chembio Diagnostics, Inc. (NASDAQ: CEMI), a leader in point-of-care diagnostic tests for infectious diseases, today reported financial results for the three and nine months ended September 30, 2012. Financial highlights for the third quarter of 2012 include the following (all comparisons are with the third quarter of 2011): · Total revenues of $5.01 million, down 15% compared with $5.92 million · Product sales of $4.75 million, down 14% compared with $5.53 million · Operating loss of $485,000, compared with operating income of $479,000 · Net loss of $292,000 or $0.04 per share, compared with net income of $476,000 or $0.06 per diluted share Financial highlights for the first nine months of 2012 include the following (all comparisons are with the first nine months of 2011): · Total revenues of $17.74 million, up 35% compared with $13.17 million · Product sales of $16.92 million, up 47% compared with $11.52 million · Operating income of $747,000, compared with $537,000 · Net income of $450,000 or $0.05 per diluted share, compared with net income of $528,000 or $0.06 per diluted share Commenting on the Company’s financial performance, Lawrence Siebert, Chembio’s Chief Executive Officer, said, “Our third quarter product revenues were lower than each of the first two quarters of 2012, primarily because the manufacture of some large international orders we received in the third quarter could not be completed until the fourth quarter, thereby pushing the revenues into the current fourth quarter.Also, reduced sales to Alere in the third quarter were the result of reductions in U.S. rapid HIV test public health funding, although we are optimistic on the long-term outlook for growth as funding moves from CDC grants to an insurance model under the Affordable Care Act.In the meantime we believe our products are very well positioned in the U.S, relative to our competitors, as our products are being increasingly adopted resulting in increased market share and a solid increase in 2012. Moreover I am pleased to report that we have a record amount of orders on hand that will both enable us to finish the year and fourth quarter again with record revenues, and to also ed September 30, 2012 September 30, 2011 Net cash provided by operating activities $951,742 $1,559,123 Net cash used in investing activities Net cash provided by (used in) financing activities 43,064 INCREASE IN CASH AND CASH EQUIVALENTS $279,611 $908,997 ###
